DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (hereinafter Yamaguchi) (US 2008/0105482 A1).
Regarding claim 1:  Yamaguchi discloses a determination unit configured to determine whether a vehicle is located inside a lower accuracy area, in which an estimation accuracy of an emotion estimation process lowers (Preferably, the response evaluation portion 110 evaluates the driver's response to the driving advice in consideration of the environment around the vehicle. If the environment around the vehicle is not taken into account, the driver's response to the driving advice cannot be accurately evaluated, because the emotion and psychological state of the driver (for example, degree of tension) vary depending on the environment around the vehicle. Thus, when the driver's response to the driving advice is confirmed, it is possible to determine whether 
Regarding claim 2:  Yamaguchi satisfies all the elements of claim 1.  Yamaguchi further discloses wherein the emotion estimating unit performs an emotion estimation process using the image of the occupant when the vehicle is not located inside the lower accuracy area (The image is input in the system using, for example, an in-vehicle camera provided in the vehicle compartment, and used, along with the voice, to recognize a driver's emotion (for example, whether the driver is calm, angry, happy, or sad) using an emotion recognition portion 109. The driver's emotion may be recognized based on speech rhythm information indicating the characteristics of the voice or speech (for example, the pitch, intensity, and volume of the voice, and pauses within speeches) of a user, and image information indicating the facial expression, gesture, gesticulation, etc. of the user. For example, the reference speech rhythm information and 
image of the occupant when the vehicle is located inside the lower accuracy area (Preferably, the response evaluation portion 110 evaluates the driver's response to the driving advice in consideration of the environment around the vehicle. If the environment around the vehicle is not taken into account, the driver's response to the driving advice cannot be accurately evaluated, because the emotion and psychological state of the driver (for example, degree of tension) vary depending on the environment around the vehicle. Thus, when the driver's response to the driving advice is confirmed, it is possible to determine whether the driver responded to the driving advice due to the driving advice or due to a change in the environment around the vehicle. At this time, the speech rhythm information, the image information, and the physiological information may be also used to estimate the emotion and psychological state of the user. This improves reliability of the result of evaluation of driver's response to the driving advice., par, 46).
Regarding claim 3:  Yamaguchi satisfies all the elements of claim 2.  Yamaguchi further discloses wherein the emotion estimating unit performs an emotion estimation process without using the image of the occupant when the vehicle is located inside the lower accuracy area (Preferably, the response evaluation portion 110 evaluates the driver's response to the driving 
Regarding claim 4:  Yamaguchi satisfies all the elements of claim 2.  Yamaguchi further discloses wherein the emotion estimating unit performs an emotion estimation process using a voice of the occupant when the vehicle is located inside the lower accuracy area (The image is input in the system using, for example, an in-vehicle camera provided in the vehicle compartment, and used, along with the voice, to recognize a driver's emotion (for example, whether the driver is calm, angry, happy, or sad) using an emotion recognition portion 109. The driver's emotion may be recognized based on speech rhythm information indicating the characteristics of the voice or speech (for example, the pitch, intensity, and volume of the voice, and pauses within speeches) of a user, and image information indicating the facial expression, gesture, gesticulation, etc. of the user. For example, the reference speech rhythm information and the reference image information corresponding to each type of the driver's emotion may be obtained in advance and stored in a database. Then, the driver's emotion can be recognized by comparing the currently obtained information with the reference information. The in-vehicle 
Regarding claim 5:  Yamaguchi satisfies all the elements of claim 4.  Yamaguchi further discloses comprising a speech inducing process executing unit configured to perform a speech inducing process by inducing the occupant to produce a speech when the vehicle is located inside the lower accuracy area (Also, driver's intention comprehended by the intention comprehension portion 102 can be made to appropriately deal with a change in driver's response by combining the intention comprehended based on the result of voice recognition by the voice recognition portion 101, the psychological (for example, physiological information) state of the driver, and the result of estimation by the emotion recognition portion 109., par. 49).
Regarding claim 6:  Yamaguchi satisfies all the elements of claim 2.  Yamaguchi further discloses a request process executing unit configured to perform a request process to request an input of an emotion of the occupant when the vehicle is located inside the lower accuracy area (The image is input in the system using, for example, an in-vehicle camera provided in the vehicle compartment, and used, along with the voice, to recognize a driver's emotion (for example, whether the driver is calm, angry, happy, or sad) using an emotion recognition portion 109. The driver's emotion may be recognized based on speech rhythm information indicating the characteristics of the voice or speech (for example, the pitch, intensity, and volume of the voice, and pauses within speeches) of a user, and image information indicating the facial expression, gesture, gesticulation, etc. of the user. For example, the reference speech rhythm information and the reference image information corresponding to each type of the driver's emotion may be obtained in advance and stored in a database. Then, the driver's emotion can be recognized by 
Regarding claim 7:  Yamaguchi satisfies all the elements of claim 2.  Yamaguchi further discloses wherein the emotion estimating unit stores an emotion estimated from the image of the occupant in association with a driving situation of the vehicle when the vehicle is not located inside the lower accuracy area, acquires the driving situation of the vehicle when the vehicle is located inside the lower accuracy area, and provides the emotion stored in association with the 
Regarding claim 8:  Yamaguchi satisfies all the elements of claim 1.  Yamaguchi further discloses wherein the emotion estimating unit estimates an emotion of the occupant to be expressed when the vehicle is located inside the lower accuracy area based on an emotion of the occupant estimated before the vehicle enters the lower accuracy area and an emotion of the occupant estimated after the vehicle leaves the lower accuracy area (Preferably, the response evaluation portion 110 evaluates the driver's response to the driving advice in consideration of the environment around the vehicle. If the environment around the vehicle is not taken into account, the driver's response to the driving advice cannot be accurately evaluated, because the emotion and psychological state of the driver (for example, degree of tension) vary depending on the environment around the vehicle. Thus, when the driver's response to the driving advice is confirmed, it is possible to determine whether the driver responded to the driving advice due to the driving advice or due to a change in the environment around the vehicle. At this time, the speech rhythm information, the image information, and the physiological information may be also used to estimate the emotion and psychological state of the user. This improves reliability of the result of evaluation of driver's response to the driving advice., par. 46).
Regarding claim 9:  Yamaguchi satisfies all the elements of claim 8.  Yamaguchi further discloses an event determination unit configured to determine whether a preset event occurs while the vehicle drives inside the lower accuracy area, wherein when it is determined that the preset event does not occur while the vehicle drives inside the lower accuracy area (The physiological information and operation information are used by a driver's condition recognition portion 108 to recognize a driver's condition (for example, whether the driver is calm, or tensed/excited). The operation information is the information concerning operations of an accelerator pedal, a brake pedal, a steering wheel, and various switches by the driver 
The information indicating the behavior of the vehicle (for example, the vehicle speed, longitudinal acceleration, lateral acceleration, and yawing) and the information about the environment around the vehicle (information concerning the running environments, the infrastructure, presence or absence of pedestrians, traffic of motorcycles) are obtained from the vehicle as the vehicle information. 
The information indicating the behavior of the vehicle is prepared based on the signals from various sensors mounted in the vehicle (for example, the signals from a vehicle speed sensor and an acceleration sensor)., pars 28-30), the emotion estimating unit estimates an emotion of the occupant of the vehicle located inside the lower accuracy area based on an emotion of the occupant estimated before the vehicle enters the lower accuracy area and an emotion of the occupant estimated after the vehicle leaves the lower accuracy area (Preferably, the response evaluation portion 110 evaluates the driver's response to the driving advice in consideration of 
Regarding claim 10:  Yamaguchi satisfies all the elements of claim 1.  Yamaguchi further discloses wherein the emotion estimating unit performs an emotion estimation process using the image of the occupant and a voice of the occupant when the vehicle is not located inside the lower accuracy area (The image is input in the system using, for example, an in-vehicle camera provided in the vehicle compartment, and used, along with the voice, to recognize a driver's emotion (for example, whether the driver is calm, angry, happy, or sad) using an emotion recognition portion 109. The driver's emotion may be recognized based on speech rhythm information indicating the characteristics of the voice or speech (for example, the pitch, intensity, and volume of the voice, and pauses within speeches) of a user, and image information indicating the facial expression, gesture, gesticulation, etc. of the user. For example, the reference speech rhythm information and the reference image information corresponding to each type of the driver's emotion may be obtained in advance and stored in a database. Then, the driver's emotion can be recognized by comparing the currently obtained information with the reference information. The in-vehicle camera may be a thermography camera (infrared camera). 
Regarding claim 11:  Yamaguchi satisfies all the elements of claim 10.  Yamaguchi further discloses comprising a speech inducing process executing unit configured to perform a speech inducing process to induce the occupant to produce a speech, when the vehicle is located inside the lower accuracy area (Also, driver's intention comprehended by the intention comprehension 
Regarding claim 14:  Arguments analogous to those stated in the rejection of claim 1 are applicable.  A non-transitory computer readable storage medium is inherently taught as evidenced by dialogue system which can be configured by combination of hardware such as a computer and appropriate software (par. 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Goto (US 2019/0161088 A1).
Regarding claim 12:  Yamaguchi satisfies all the elements of claim 1.  Yamaguchi further discloses wherein the determination unit further determines an occupant for whom an estimation accuracy of an image-based emotion estimation process lowers and an occupant for whom the estimation accuracy of the image-based emotion estimation process does not lower (Preferably, 
	Yamaguchi fails to specifically address among a plurality of occupants.
	Goto discloses among a plurality of occupants (Note that, when there are passengers, as a target whose difference in emotion from a driver is evaluated, a target having the highest priority among modes prioritized on the basis of a passenger who has the highest uncomfortableness level, an individual who is identified in advance, or a sitting position is taken to be selected., par. 29).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include among a plurality of occupants to prioritize comfort level in the vehicle as taught by Goto (par. 29).
Regarding claim 13:  Yamaguchi in view of Goto satisfy all the elements of claim 12.  Yamaguchi further discloses wherein the emotion estimating unit stores, in association with each other (The image is input in the system using, for example, an in-vehicle camera provided in the vehicle compartment, and used, along with the voice, to recognize a driver's emotion (for example, whether the driver is calm, angry, happy, or sad) using an emotion recognition portion 109. The driver's emotion may be recognized based on speech rhythm information indicating the characteristics of the voice or speech (for example, the pitch, intensity, and volume of the voice, and pauses within speeches) of a user, and image information indicating the facial expression, gesture, gesticulation, etc. of the user. For example, the reference speech rhythm information and the reference image information corresponding to each type of the driver's emotion may be obtained in advance and stored in a database. Then, the driver's emotion can be recognized by comparing the currently obtained information with the reference information. The in-vehicle 
	Yamaguchi fails to specifically address the emotions of a plurality of occupants; of the plurality of occupants.
	Goto discloses the emotions of a plurality of occupants (Note that, when there are passengers, as a target whose difference in emotion from a driver is evaluated, a target having the highest priority among modes prioritized on the basis of a passenger who has the highest uncomfortableness level, an individual who is identified in advance, or a sitting position is taken to be selected., par. 29); of the plurality of occupants (Note that, when there are passengers, as a target whose difference in emotion from a driver is evaluated, a target having the highest priority among modes prioritized on the basis of a passenger who has the highest uncomfortableness level, an individual who is identified in advance, or a sitting position is taken to be selected., par. 29).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the emotions of a plurality of occupants; of the plurality of occupants to prioritize comfort level in the vehicle as taught by Goto (par. 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664